Order entered August 11, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00103-CR

                           MIKEY ALBERT LOPEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-54865-R

                                         ORDER
      Appellant’s August 8, 2016 first motion for extension of time to file appellant’s pro se

response to counsel’s Anders brief is GRANTED. Appellant’s pro se response shall be due by

September 30, 2016.

      The Clerk is DIRECTED to send a copy of this order to Mikey Albert Lopez, TDCJ #

02049487, Dick Ware Unit, 1681 South FM 3525, Colorado City, Texas 79512.


                                                   /s/   LANA MYERS
                                                         JUSTICE